Filed with the Securities and Exchange Commission on October 26, 2007 1933 Act Registration File No. 333-82833 1940 Act File No. 811-09445 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 18 [X] AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No.21 [X] (Check appropriate box or boxes.) MARKETOCRACY FUNDS (Exact Name of Registrant as Specified in Charter) 1200 Park Place, Suite 100 San Mateo, Califonia 94403 (Address and Zip Code of Principal Executive Offices) 1-888-884-8482 Registrant's Telephone Number, including Area Code Kendrick W. Kam Marketocracy Capital Management LLC 1200 Park Place, Suite 100 San Mateo, Califonia 94403 (Name and Address of Agent for Service) Copies of all communications to: Roy W. Adams, Jr. Attorney At Law 370 Park St., Suite 2 Moraga, CA 94556 It is proposed that this filing will become effective []immediately upon filing pursuant to paragraph (b) [X]on October 26, 2007 pursuant to paragraph (b) []60 days after filing pursuant to paragraph (a)(1) []on pursuant to paragraph (a)(1) []75 days after filing pursuant to paragraph (a)(2) []on pursuant to paragraph (a)(2) of Rule 485. MARKETOCRACY FUNDS The Masters 100SM Fund Prospectus October 26, 2007 The Securities and Exchange Commission has not approved or disapproved these securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Table of Contents The Masters 100SM Fund Risk/Return Summary 1 Investment Strategies 5 Management of the Fund 8 How to Purchase Shares 9 How to Redeem Shares 11 Risks of Frequent Purchases and Redemptions 13 Shareholder Services 13 Dividends and Distributions 14 Taxes 14 Calculation of Share Price 14 Financial Highlights 15 The Masters 100SM Fund Risk/Return Summary Investment Objective The Masters 100SM Fund seeks capital appreciation. Principal Strategies In seeking capital appreciation, this diversified Fund primarily invests in stocks of U.S. and foreign companies (including investment companies) of any size, seeking to outperform the Standard & Poor’s 500 Composite Stock Price Index (“S & P 500 Index”).The Fund is not constrained by any particular investment style.At any given time, the Fund may tend to buy “growth” stocks, “value” stocks or both.Please see “Investment Strategies – Growth, Value, or Blend Styles of Investing and Financial Analysis” for further information about “growth” and “value” styles of investing for equity mutual funds. “Top-Ranked” Marketocracy.comâ Model Portfolios and Stocks.In buying and selling securities for the Fund, the Fund’s investment adviser, Marketocracy Capital Management LLC (“MCM”), generally uses information regarding the hypothetical stock investments and performances of certain “model” portfolios maintained on the Internet website, Marketocracy.comâ.Each such model portfolio is a sophisticated computer simulation of an equity mutual fund portfolio managed by a member, e.g., it is a hypothetical portfolio.Marketocracy.com’s over 65,000 members have created and managed over 100,000 model portfoliosto establish the members’ verifiable and easily comparable (simulated) investment performance records. Marketocracy Data Services LLC (“MDS”), a financial publisher affiliate of MCM, operates this website seeking to: · Identify members who can achieve superior and verifiable (simulated) investment performances, · Identify the most promising stocks in these members’ “top ranked” portfolios, and · Research those “top ranked” stocks in depth by collecting and evaluating various data and statistics about these portfolios as well as additional research and analyses provided by members who have demonstrated success in trading the stocks in their model portfolios. The “m100.” MDS publishes research about the top-ranked Marketocracy.com portfolios and stocks for its subscribers, including MCM.MDS’s proprietary ranking methodology assesses long and short-term model portfolio performances, as well as the specific contributions that market, sector, style and trading factors make to those performances. MDS selects the 100 top-ranked Marketocracy.com model portfolios as the “m100.”Because no single investment style works at all times and in all circumstances, MDS repeats its ranking process periodically to quickly replace lagging m100 performers with leading performers. Managing the Fund’s Portfolio.MDS provides information for all m100 model portfolios and stocks to MCM.In managing the Fund’s portfolio, MCM may use a significantly smaller subset of m100 model portfolios that MDS has ranked the highest for performance and may not choose all of the stocks in the m100 model portfolios. MCM generally tends to purchase and sell the Fund’s portfolio securities seeking to achieve MCM’s chosen weightings of the stocks of the m100 model portfolios that MCM has selected.Over time, MCM may vary the selected portfolios, weightings, stocks, and other investments. In addition, MCM closely compares the performances of each of the m100’s model portfolios it uses in managing the Fund’s portfolio to the performance of the S & P 500 Index.If one or more of the m100 model portfolios MCM uses begins to underperform the S & P 500 Index, MCM may have the Fund reinvest a portion of the Fund’s assets in securities and other instruments whose investment results closely track the price and yield performances of the S&P 500 Index or similar broad stock market index.If the performances of such m100 model portfolios thereafter begin to outperform the S & P 500 Index or such other index, MCM may have the Fund reinvest in the portfolio investments of those or other selected m100 model portfolios. S
